Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/0273577) in view of Ko et al. (US 2014/0063370).
Claims 1-9, 11-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2009/0273577).
Regarding claim 1, Chen et al. (figures 5, 6A) discloses a sensor device, comprising: a detection electrode (504, 506) used for a display panel having a plurality of pixels arranged with a first pixel pitch between two adjacent pixels in a first direction, and arranged with a second 
Note that the connection point pitches disclosed by Chen et al. is outside the range as recited in claims 1 (if integer is 1, first and second ranges are 0.45-0.55).  Therefore, the connection point pitches recited in claim 1 would have been obvious in view of the pitches disclosed by Chen et al. (See In re Malagari, 499 F.2d 197, 182 USPQ 549 (CCPA 1974)).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ranges as discloses by Chen et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Chen et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Chen et al. is silent regarding the shape of the detection electrode lines.  Ko et al. (figures 2-3F) teaches the detection electrode includes a detection line which has a zigzag shape extending in a first arrangement direction intersecting the first direction and the second direction such that all of the connection points extend along a respective line in the first arrangement direction. (32-33).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection electrode lines as Ko et al. in order to achieve a conductive substrate and a touch display device wherein the edges of the conductive patterns are blurred for enhancing the whole visual effect.  In addition, a change in shape is generally recognized as being within the level of ordinary skill in the art (see e.g. MPEP 2144.04, in re Dailey, 357 F.2d 669 149 USPQ 47 (CCPA 1966)).
Regarding claim 2, Chen et al. (figures 5, 6A) discloses wherein the connection points are alternately arranged with a second connection point pitch between two adjacent connection points in the second direction, the second connection point pitch in a second direction excludes a range from 0.5×second pixel pitch×(integer−0.05) to 0.5×second pixel pitch×(integer+0.05).
Note that the connection point pitches disclosed by Chen et al. is outside the range as recited in claim 2 (if integer is 1, first and second ranges are 0.45-0.55).  Therefore, the connection point pitches recited in claim 1 would have been obvious in view of the pitches disclosed by Chen et al. (See In re Malagari, 499 F.2d 197, 182 USPQ 549 (CCPA 1974)).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ranges as discloses by Chen et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 3, Chen et al. (figures 5, 6A) discloses wherein the first connection point pitch is defined to exclude a range from 0.5×first pixel pitch×(integer−0.1) to 0.5×first pixel pitch×(integer+0.1).
Chen et al. is outside the range as recited in claim 3 (if integer is 1, first and second ranges are 0.45-0.55).  Therefore, the connection point pitches recited in claim 1 would have been obvious in view of the pitches disclosed by Chen et al. (See In re Malagari, 499 F.2d 197, 182 USPQ 549 (CCPA 1974)).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ranges as discloses by Chen et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 4, Chen et al. (figures 5, 6A) discloses wherein the second connection point pitch is defined to exclude a range from 0.5×second pixel pitch×(integer−0.1) to 0.5×second pixel pitch×(integer+0.1).
Note that the connection point pitches disclosed by Chen et al. is outside the range as recited in claim 4 (if integer is 1, first and second ranges are 0.45-0.55).  Therefore, the connection point pitches recited in claim 1 would have been obvious in view of the pitches disclosed by Chen et al. (See In re Malagari, 499 F.2d 197, 182 USPQ 549 (CCPA 1974)).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ranges as discloses by Chen et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 

Regarding claim 5, Chen et al. (figures 5, 6A) discloses wherein the detection electrode includes a first line fragment and a second line fragment which are tilted at different angles with respect to the first direction, the first and second line fragments arranged alternately while being connected to an adjacent fragment at ends thereof, and the connection points arranged linearly are connection points to connect an end of the first line fragment to an end of the second line fragment.
Regarding claim 6, Chen et al. (figures 5, 6A) discloses wherein the detection electrode includes a plurality of unit patterns of which outlines are closed by the line fragments, and the outlines of adjacent unit patterns share at least one line fragment.
Regarding claim 7, Chen et al. (figures 5, 6A) discloses wherein the detection electrode includes different kinds of unit patterns of which outlines are closed by the line fragments respectively, and the outlines of the different kinds of unit patterns have different shapes.
Regarding claim 8, Chen et al. (figures 5, 6A) discloses wherein the detection electrode includes a plurality of unit patterns each having a polygonal shaped outline in which at least one interior angle is greater than 180°.
Regarding claim 9, Chen et al. (figures 5, 6A) discloses wherein the detection electrode includes metal layer (ITO).
Regarding claim 11, Chen et al. 
a plurality of pixels arranged with a first pixel pitch between two adjacent pixels in a first direction, and arranged with a second pixel pitch in a second direction intersecting the first direction; 
a detection electrode having line fragments connected at connection points with each other, the connection points being alternately arranged with a first connection point pitch between two adjacent connection points in the first direction, 
wherein the first connection point pitch excludes a range from 0.5×first pixel pitch×(integer−0.05) to 0.5×first unit pitch×(integer+0.05).
Note that the connection point pitches disclosed by Chen et al. is outside the range as recited in claims 11 (if integer is 1, first and second ranges are 0.45-0.55).  Therefore, the connection point pitches recited in claim 1 would have been obvious in view of the pitches disclosed by Chen et al. (See In re Malagari, 499 F.2d 197, 182 USPQ 549 (CCPA 1974)).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ranges as discloses by Chen et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Chen et al. discloses the limitations as shown in the rejection of claim 11 above.  However, Chen et al. is silent regarding the shape of the detection electrode lines.  Ko et al. (figures 2-3F) teaches the detection electrode includes a detection line which has a zigzag shape extending in a first arrangement direction intersecting the first direction and the second direction Ko et al. in order to achieve a conductive substrate and a touch display device wherein the edges of the conductive patterns are blurred for enhancing the whole visual effect.  In addition, a change in shape is generally recognized as being within the level of ordinary skill in the art (see e.g. MPEP 2144.04, in re Dailey, 357 F.2d 669 149 USPQ 47 (CCPA 1966)).
Regarding claim 12, Chen et al. (figures 5, 6A) discloses wherein the connection points are alternately arranged with a second connection point pitch between two adjacent connection points in the second direction, the second connection point pitch in a second direction excludes a range from 0.5×second pixel pitch×(integer−0.05) to 0.5×second unit pitch×(integer+0.05).
Note that the connection point pitches disclosed by Chen et al. is outside the range as recited in claim 12 (if integer is 1, first and second ranges are 0.45-0.55).  Therefore, the connection point pitches recited in claim 1 would have been obvious in view of the pitches disclosed by Chen et al. (See In re Malagari, 499 F.2d 197, 182 USPQ 549 (CCPA 1974)).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ranges as discloses by Chen et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 13, Chen et al. (figures 5, 6A) discloses wherein the first connection point pitch is defined to exclude a range from 0.5×first pixel pitch×(integer−0.1) to 0.5×first pixel pitch×(integer+0.1).
Note that the connection point pitches disclosed by Chen et al. is outside the range as recited in claim 13 (if integer is 1, first and second ranges are 0.45-0.55).  Therefore, the connection point pitches recited in claim 1 would have been obvious in view of the pitches disclosed by Chen et al. (See In re Malagari, 499 F.2d 197, 182 USPQ 549 (CCPA 1974)).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ranges as discloses by Chen et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Regarding claim 14, Chen et al. (figures 5, 6A) discloses wherein the second connection point pitch is defined to exclude a range from 0.5×second pixel pitch×(integer −0.1) to 0.5×second pixel pitch×(integer+0.1).
Note that the connection point pitches disclosed by Chen et al. is outside the range as recited in claim 14 (if integer is 1, first and second ranges are 0.45-0.55).  Therefore, the connection point pitches recited in claim 1 would have been obvious in view of the pitches disclosed by Chen et al. (See In re Malagari, 499 F.2d 197, 182 USPQ 549 (CCPA 1974)).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ranges as discloses by Chen et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 

Regarding claim 15, Chen et al. (figures 5, 6A) discloses wherein the detection electrode includes a first line fragment and a second line fragment which are tilted at different angles with respect to the first direction, the first and second line fragments arranged alternately while being connected to an adjacent fragment at ends thereof, and the connection points arranged linearly are connection points to connect an end of the first line fragment to an end of the second line fragment.
Regarding claim 16, Chen et al. (figures 5, 6A) discloses wherein the detection electrode includes a plurality of unit patterns of which outlines are closed by the line fragments, and the outlines of adjacent unit patterns share at least one line fragment.
Regarding claim 17, Chen et al. (figures 5, 6A) discloses wherein the detection electrode includes different kinds of unit patterns of which outlines are closed by the line fragments respectively, and the outlines of the different kinds of unit patterns have different shapes.
Regarding claim 18, Chen et al. (figures 5, 6A) discloses wherein the detection electrode includes a plurality of unit patterns each having a polygonal shaped outline in which at least one interior angle is greater than 180°.
Regarding claim 19, Chen et al. .
Claims 10, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2009/0273577) in view of Lee et al. (US 2012/0044171).
Regarding claim 10, Chen et al. (figures 5, 6A) discloses touch sensor panel 824 can include a capacitive sensing medium having a plurality of drive lines and a plurality of sense lines.  However, Chen et al. is silent regarding a driving electrode configured to form a capacitance between the detection electrode and the driving electrode.  Lee et al. (figures 1-4B) teaches a driving electrode (70) configured to form a capacitance between the detection electrode and the driving electrode.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the touch panel as taught by Lee et al. in order to enhance the touch sensitivity, simplify the electrode structure for the touch screen panel, reduce overall thickness, and improve visibility of an image from the liquid crystal display panel.
Regarding claim 200, Chen et al. (figures 5, 6A) discloses touch sensor panel 824 can include a capacitive sensing medium having a plurality of drive lines and a plurality of sense lines.  However, Chen et al. is silent regarding a driving electrode configured to form a capacitance between the detection electrode and the driving electrode.  Lee et al. (figures 1-4B) teaches a driving electrode (70) configured to form a capacitance between the detection electrode and the driving electrode.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the touch panel as taught by Lee et al. in order to enhance the touch sensitivity, simplify the electrode structure for the touch screen panel, reduce overall thickness, and improve visibility of an image from the liquid crystal display panel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871